UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No ý There were 51,655,961 shares of common stock issued and 49,237,038 shares outstanding as of May 14, 2011. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March 31, 2011 ITEM Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 6. Exhibits 23 Signatures 24 APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS (In US Dollars) June 31, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Account receivable net of allowance for doubtful accounts $5,835 and$3,465, respectively Inventories Due from Related parties - 4,412, 629 Deferred taxes asset Prepaid expenses and other current assets Total current assets Property, machinery and mining assets, net Asset held for sale Non-marketableinvestment Investment in joint venture Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loans Account payable - trade - construction vendors Accrued expenses and other current liabilities Deferred taxes liability - Due to related parties Total current liabilities Shareholders' equity Preferred stock, $.001 par value,25,000,000 shares authorized, 0 shares issued and outstanding at June 30, 2011 and December 31, 2010 Common stock, $.001 par value, 100,000,000 shares authorized, 51,655,961 shares issued and 49,237,038 shares outstanding at June 30, 2011 and51,655,961 issued and outstanding at December 31, 2010 Additional paid-in capital Treasury stock, 2,418,923 shares at cost Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ 3 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) (In US Dollars) 　 　 　 　 　 　 Three Months Ended June 30, Six Months Ended June 30, 　 　 　 　 Sales $ Cost of sales ) Gross profit Operating Expenses 　 　 　 　 General and adminstrative expenses Selling expenses Research and development expenses Total Operating Expenses Operating Loss ) Interest income (expenses) Equity in loss of Joint Venture ) - ) -　 Loss before income taxes ) Provision for income tax (credit) ) - ) - Net loss ) Other Comprehensive Income (Loss) 　 　 　 　 Foreign Currency Translation Adjustment Comprehensive income (loss) $ ) $ ) $ $ ) 　 　 　 　 　 Basic and Diluted Loss per common share 　 　 　 　 Basic and diluted $ ) $ ) $ ) $ ) Weighted average common share outstanding 　 　 　 　 Basic and diluted 4 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In US Dollars) Six Months Ended Jun 30, Cash flows from operating activities Net inome (loss) $ $ ) Adjustments to reconcile net income tonet cash provided by (used in) operating activities: Stock-based compensation Depreciation and amortization Deferred tax assets Other interest income Equity in loss of Joint Venture Changes in assets and liabilities: (Increase) decrease in - Account receivable-trade ) ) Inventories Prepaid expenses and other current assets Account payable-trade Accounts payable - construction Accrued expenses and other current liabilities NNet cash provided by (used in) operating activities ) Cash flows from investing activities Payment for research project - Acquisition of extraction right and other property and equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from (payment to) short-term loans Proceeds from (payment to) shareholders Advance from (payment to) related parties NNet cash provided by (used in) financing activities EEffect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary disclosure of non-cash financing activities: Treasury stock acquired in exchange for loans and interest from related parties. $ $
